Motion Granted; Order filed December 6, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-01049-CV
                                   ____________

                            JAMES L. DOYLE, Appellant

                                           V.

                    FLEMING & ASSOCIATES, L.L.P., Appellee


                       On Appeal from the 295th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2007-45728


                                        ORDER

      On November 29, 2012, the parties notified this court that they are attempting to
reach an agreement to settle the issues on appeal, and requested that the appeal be abated
for completion of the settlement. The motion is granted. Accordingly, we issue the
following order.

      The appeal is abated, treated as a closed case, and removed from this court’s active
docket until February 4, 2013. The appeal will be reinstated on this court’s active docket
at that time, or when the parties file a motion to dismiss the appeal or other dispositive
motion. The court will also consider an appropriate motion to reinstate the appeal filed
by either party, or the court may reinstate the appeal on its own motion.



                                          PER CURIAM